EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed and effective on June 30, 2009, by and between Pinnacle Energy Corp., a Nevada corporation (the “Company”) and David Walters, a resident of Laguna Niguel, California, (the “Executive”). Recitals A.The Company and Executive desire to enter into an agreement pursuant to which Executive will be employed as the Chairman of the Board and Chief Executive Officer of the Company on the terms and conditions set forth in this Agreement. B.Certain definitions are set forth in Section 4 of this Agreement. Agreement The parties hereto agree as follows: 1.Employment. The Company hereby engages Executive to serve as the Chairman of the Board and Chief Executive Officer of the Company, and Executive agrees to serve the Company, during the Service Term (as defined in Section 1(f) hereof) in such capacities, subject to the terms and conditions set forth in this Agreement. (a)Services. During the Service Term, Executive, as Chairman of the Baord and Chief Executive Officer of the Company, shall have all the duties and responsibilities customarily rendered by the Chairman of the Board and Chief Executive Officer of companies of similar size and nature and as may be reasonably assigned from time to time by the Board. Executive will report directly to the Board. (b)Salary, Bonus and Benefits. i.Salary and Bonus.
